Sub-Item 77I: During the six-month period ended March 31, 2017, ALPS Series Trust (the “Registrant”) offered the following series and share classes: Series Class(es) Registration Statement Clarkston Select Fund (the “Clarkston Select Institutional Post-Effective Amendment Fund”) No. 55 (SEC Accession No. 0001398344-16-012307) Clarkston Founders Fund (the “Clarkston Institutional Post-Effective Amendment Founders Fund”) No. 55 (SEC Accession No. 0001398344-16-012307) Post-Effective Amendment No. 55 includes the terms of the Institutional classes of the Clarkston Select Fund and the Clarkston Founders Fund and is hereby incorporated by reference as part of the response to Sub-Items 77I and 77Q1(d) of the Registrant’s Form N-SAR.
